UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7271



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN T. JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Richard L. Voorhees, District
Judge. (CR-94-5-V, CA-96-147-4-2-V)


Submitted:   February 22, 2001          Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen T. Jones appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to reconsider a prior order

denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.

Our review of the record and the district court’s opinion discloses

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Jones, Nos. CR-94-5-V; CA-96-147-4-2-V

(W.D.N.C. filed Aug. 11, 2000; entered Aug. 14, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2